Case 2:19-cv-05030-JDW Document 111-8 Filed 03/02/21 Page 1 of 71




  EXHIBIT 143
 Messages between
  Plaintiff and J.
      Bishop
 Case
 Case2:19-cv-05030-JDW
      2:19-cv-05030-JDW Document
                        Document111-8
                                 53-4 Filed
                                      Filed09/16/20
                                            03/02/21 Page
                                                     Page12of
                                                            of70
                                                               71




EXHIBIT S - PART 3
Case
Case2:19-cv-05030-JDW
     2:19-cv-05030-JDW Document
                       Document111-8
                                53-4 Filed
                                     Filed09/16/20
                                           03/02/21 Page
                                                    Page23of
                                                           of70
                                                              71
Case
Case2:19-cv-05030-JDW
     2:19-cv-05030-JDW Document
                       Document111-8
                                53-4 Filed
                                     Filed09/16/20
                                           03/02/21 Page
                                                    Page34of
                                                           of70
                                                              71
Case
Case2:19-cv-05030-JDW
     2:19-cv-05030-JDW Document
                       Document111-8
                                53-4 Filed
                                     Filed09/16/20
                                           03/02/21 Page
                                                    Page45of
                                                           of70
                                                              71
Case
Case2:19-cv-05030-JDW
     2:19-cv-05030-JDW Document
                       Document111-8
                                53-4 Filed
                                     Filed09/16/20
                                           03/02/21 Page
                                                    Page56of
                                                           of70
                                                              71
Case
Case2:19-cv-05030-JDW
     2:19-cv-05030-JDW Document
                       Document111-8
                                53-4 Filed
                                     Filed09/16/20
                                           03/02/21 Page
                                                    Page67of
                                                           of70
                                                              71
Case
Case2:19-cv-05030-JDW
     2:19-cv-05030-JDW Document
                       Document111-8
                                53-4 Filed
                                     Filed09/16/20
                                           03/02/21 Page
                                                    Page78of
                                                           of70
                                                              71
Case
Case2:19-cv-05030-JDW
     2:19-cv-05030-JDW Document
                       Document111-8
                                53-4 Filed
                                     Filed09/16/20
                                           03/02/21 Page
                                                    Page89of
                                                           of70
                                                              71
Case
 Case2:19-cv-05030-JDW
      2:19-cv-05030-JDW Document
                         Document111-8
                                  53-4 Filed 09/16/20
                                             03/02/21 Page 9
                                                           10ofof70
                                                                  71
Case
Case2:19-cv-05030-JDW
     2:19-cv-05030-JDW Document
                       Document111-8
                                53-4 Filed
                                     Filed09/16/20
                                           03/02/21 Page
                                                    Page10
                                                         11of
                                                           of70
                                                              71
Case
Case2:19-cv-05030-JDW
     2:19-cv-05030-JDW Document
                       Document111-8
                                53-4 Filed
                                     Filed09/16/20
                                           03/02/21 Page
                                                    Page11
                                                         12of
                                                           of70
                                                              71
Case
Case2:19-cv-05030-JDW
     2:19-cv-05030-JDW Document
                       Document111-8
                                53-4 Filed
                                     Filed09/16/20
                                           03/02/21 Page
                                                    Page12
                                                         13of
                                                           of70
                                                              71
Case
Case2:19-cv-05030-JDW
     2:19-cv-05030-JDW Document
                       Document111-8
                                53-4 Filed
                                     Filed09/16/20
                                           03/02/21 Page
                                                    Page13
                                                         14of
                                                           of70
                                                              71
Case
Case2:19-cv-05030-JDW
     2:19-cv-05030-JDW Document
                       Document111-8
                                53-4 Filed
                                     Filed09/16/20
                                           03/02/21 Page
                                                    Page14
                                                         15of
                                                           of70
                                                              71
Case
Case2:19-cv-05030-JDW
     2:19-cv-05030-JDW Document
                       Document111-8
                                53-4 Filed
                                     Filed09/16/20
                                           03/02/21 Page
                                                    Page15
                                                         16of
                                                           of70
                                                              71
Case
Case2:19-cv-05030-JDW
     2:19-cv-05030-JDW Document
                       Document111-8
                                53-4 Filed
                                     Filed09/16/20
                                           03/02/21 Page
                                                    Page16
                                                         17of
                                                           of70
                                                              71
Case
Case2:19-cv-05030-JDW
     2:19-cv-05030-JDW Document
                       Document111-8
                                53-4 Filed
                                     Filed09/16/20
                                           03/02/21 Page
                                                    Page17
                                                         18of
                                                           of70
                                                              71
Case
Case2:19-cv-05030-JDW
     2:19-cv-05030-JDW Document
                       Document111-8
                                53-4 Filed
                                     Filed09/16/20
                                           03/02/21 Page
                                                    Page18
                                                         19of
                                                           of70
                                                              71
Case
Case2:19-cv-05030-JDW
     2:19-cv-05030-JDW Document
                       Document111-8
                                53-4 Filed
                                     Filed09/16/20
                                           03/02/21 Page
                                                    Page19
                                                         20of
                                                           of70
                                                              71
Case
Case2:19-cv-05030-JDW
     2:19-cv-05030-JDW Document
                       Document111-8
                                53-4 Filed
                                     Filed09/16/20
                                           03/02/21 Page
                                                    Page20
                                                         21of
                                                           of70
                                                              71
Case
Case2:19-cv-05030-JDW
     2:19-cv-05030-JDW Document
                       Document111-8
                                53-4 Filed
                                     Filed09/16/20
                                           03/02/21 Page
                                                    Page21
                                                         22of
                                                           of70
                                                              71
Case
Case2:19-cv-05030-JDW
     2:19-cv-05030-JDW Document
                       Document111-8
                                53-4 Filed
                                     Filed09/16/20
                                           03/02/21 Page
                                                    Page22
                                                         23of
                                                           of70
                                                              71
Case
Case2:19-cv-05030-JDW
     2:19-cv-05030-JDW Document
                       Document111-8
                                53-4 Filed
                                     Filed09/16/20
                                           03/02/21 Page
                                                    Page23
                                                         24of
                                                           of70
                                                              71
Case
Case2:19-cv-05030-JDW
     2:19-cv-05030-JDW Document
                       Document111-8
                                53-4 Filed
                                     Filed09/16/20
                                           03/02/21 Page
                                                    Page24
                                                         25of
                                                           of70
                                                              71
Case
Case2:19-cv-05030-JDW
     2:19-cv-05030-JDW Document
                       Document111-8
                                53-4 Filed
                                     Filed09/16/20
                                           03/02/21 Page
                                                    Page25
                                                         26of
                                                           of70
                                                              71
Case
Case2:19-cv-05030-JDW
     2:19-cv-05030-JDW Document
                       Document111-8
                                53-4 Filed
                                     Filed09/16/20
                                           03/02/21 Page
                                                    Page26
                                                         27of
                                                           of70
                                                              71
Case
Case2:19-cv-05030-JDW
     2:19-cv-05030-JDW Document
                       Document111-8
                                53-4 Filed
                                     Filed09/16/20
                                           03/02/21 Page
                                                    Page27
                                                         28of
                                                           of70
                                                              71
Case
Case2:19-cv-05030-JDW
     2:19-cv-05030-JDW Document
                       Document111-8
                                53-4 Filed
                                     Filed09/16/20
                                           03/02/21 Page
                                                    Page28
                                                         29of
                                                           of70
                                                              71
Case
Case2:19-cv-05030-JDW
     2:19-cv-05030-JDW Document
                       Document111-8
                                53-4 Filed
                                     Filed09/16/20
                                           03/02/21 Page
                                                    Page29
                                                         30of
                                                           of70
                                                              71
Case
Case2:19-cv-05030-JDW
     2:19-cv-05030-JDW Document
                       Document111-8
                                53-4 Filed
                                     Filed09/16/20
                                           03/02/21 Page
                                                    Page30
                                                         31of
                                                           of70
                                                              71
Case
Case2:19-cv-05030-JDW
     2:19-cv-05030-JDW Document
                       Document111-8
                                53-4 Filed
                                     Filed09/16/20
                                           03/02/21 Page
                                                    Page31
                                                         32of
                                                           of70
                                                              71
Case
Case2:19-cv-05030-JDW
     2:19-cv-05030-JDW Document
                       Document111-8
                                53-4 Filed
                                     Filed09/16/20
                                           03/02/21 Page
                                                    Page32
                                                         33of
                                                           of70
                                                              71
Case
Case2:19-cv-05030-JDW
     2:19-cv-05030-JDW Document
                       Document111-8
                                53-4 Filed
                                     Filed09/16/20
                                           03/02/21 Page
                                                    Page33
                                                         34of
                                                           of70
                                                              71
Case
Case2:19-cv-05030-JDW
     2:19-cv-05030-JDW Document
                       Document111-8
                                53-4 Filed
                                     Filed09/16/20
                                           03/02/21 Page
                                                    Page34
                                                         35of
                                                           of70
                                                              71
Case
Case2:19-cv-05030-JDW
     2:19-cv-05030-JDW Document
                       Document111-8
                                53-4 Filed
                                     Filed09/16/20
                                           03/02/21 Page
                                                    Page35
                                                         36of
                                                           of70
                                                              71
Case
Case2:19-cv-05030-JDW
     2:19-cv-05030-JDW Document
                       Document111-8
                                53-4 Filed
                                     Filed09/16/20
                                           03/02/21 Page
                                                    Page36
                                                         37of
                                                           of70
                                                              71
Case
Case2:19-cv-05030-JDW
     2:19-cv-05030-JDW Document
                       Document111-8
                                53-4 Filed
                                     Filed09/16/20
                                           03/02/21 Page
                                                    Page37
                                                         38of
                                                           of70
                                                              71
Case
Case2:19-cv-05030-JDW
     2:19-cv-05030-JDW Document
                       Document111-8
                                53-4 Filed
                                     Filed09/16/20
                                           03/02/21 Page
                                                    Page38
                                                         39of
                                                           of70
                                                              71
Case
Case2:19-cv-05030-JDW
     2:19-cv-05030-JDW Document
                       Document111-8
                                53-4 Filed
                                     Filed09/16/20
                                           03/02/21 Page
                                                    Page39
                                                         40of
                                                           of70
                                                              71
Case
Case2:19-cv-05030-JDW
     2:19-cv-05030-JDW Document
                       Document111-8
                                53-4 Filed
                                     Filed09/16/20
                                           03/02/21 Page
                                                    Page40
                                                         41of
                                                           of70
                                                              71
Case
Case2:19-cv-05030-JDW
     2:19-cv-05030-JDW Document
                       Document111-8
                                53-4 Filed
                                     Filed09/16/20
                                           03/02/21 Page
                                                    Page41
                                                         42of
                                                           of70
                                                              71
Case
Case2:19-cv-05030-JDW
     2:19-cv-05030-JDW Document
                       Document111-8
                                53-4 Filed
                                     Filed09/16/20
                                           03/02/21 Page
                                                    Page42
                                                         43of
                                                           of70
                                                              71
Case
Case2:19-cv-05030-JDW
     2:19-cv-05030-JDW Document
                       Document111-8
                                53-4 Filed
                                     Filed09/16/20
                                           03/02/21 Page
                                                    Page43
                                                         44of
                                                           of70
                                                              71
Case
Case2:19-cv-05030-JDW
     2:19-cv-05030-JDW Document
                       Document111-8
                                53-4 Filed
                                     Filed09/16/20
                                           03/02/21 Page
                                                    Page44
                                                         45of
                                                           of70
                                                              71
Case
Case2:19-cv-05030-JDW
     2:19-cv-05030-JDW Document
                       Document111-8
                                53-4 Filed
                                     Filed09/16/20
                                           03/02/21 Page
                                                    Page45
                                                         46of
                                                           of70
                                                              71
Case
Case2:19-cv-05030-JDW
     2:19-cv-05030-JDW Document
                       Document111-8
                                53-4 Filed
                                     Filed09/16/20
                                           03/02/21 Page
                                                    Page46
                                                         47of
                                                           of70
                                                              71
Case
Case2:19-cv-05030-JDW
     2:19-cv-05030-JDW Document
                       Document111-8
                                53-4 Filed
                                     Filed09/16/20
                                           03/02/21 Page
                                                    Page47
                                                         48of
                                                           of70
                                                              71
Case
Case2:19-cv-05030-JDW
     2:19-cv-05030-JDW Document
                       Document111-8
                                53-4 Filed
                                     Filed09/16/20
                                           03/02/21 Page
                                                    Page48
                                                         49of
                                                           of70
                                                              71
Case
Case2:19-cv-05030-JDW
     2:19-cv-05030-JDW Document
                       Document111-8
                                53-4 Filed
                                     Filed09/16/20
                                           03/02/21 Page
                                                    Page49
                                                         50of
                                                           of70
                                                              71
Case
Case2:19-cv-05030-JDW
     2:19-cv-05030-JDW Document
                       Document111-8
                                53-4 Filed
                                     Filed09/16/20
                                           03/02/21 Page
                                                    Page50
                                                         51of
                                                           of70
                                                              71
Case
Case2:19-cv-05030-JDW
     2:19-cv-05030-JDW Document
                       Document111-8
                                53-4 Filed
                                     Filed09/16/20
                                           03/02/21 Page
                                                    Page51
                                                         52of
                                                           of70
                                                              71
Case
Case2:19-cv-05030-JDW
     2:19-cv-05030-JDW Document
                       Document111-8
                                53-4 Filed
                                     Filed09/16/20
                                           03/02/21 Page
                                                    Page52
                                                         53of
                                                           of70
                                                              71
Case
Case2:19-cv-05030-JDW
     2:19-cv-05030-JDW Document
                       Document111-8
                                53-4 Filed
                                     Filed09/16/20
                                           03/02/21 Page
                                                    Page53
                                                         54of
                                                           of70
                                                              71
Case
Case2:19-cv-05030-JDW
     2:19-cv-05030-JDW Document
                       Document111-8
                                53-4 Filed
                                     Filed09/16/20
                                           03/02/21 Page
                                                    Page54
                                                         55of
                                                           of70
                                                              71
Case
Case2:19-cv-05030-JDW
     2:19-cv-05030-JDW Document
                       Document111-8
                                53-4 Filed
                                     Filed09/16/20
                                           03/02/21 Page
                                                    Page55
                                                         56of
                                                           of70
                                                              71
Case
Case2:19-cv-05030-JDW
     2:19-cv-05030-JDW Document
                       Document111-8
                                53-4 Filed
                                     Filed09/16/20
                                           03/02/21 Page
                                                    Page56
                                                         57of
                                                           of70
                                                              71
Case
Case2:19-cv-05030-JDW
     2:19-cv-05030-JDW Document
                       Document111-8
                                53-4 Filed
                                     Filed09/16/20
                                           03/02/21 Page
                                                    Page57
                                                         58of
                                                           of70
                                                              71
Case
Case2:19-cv-05030-JDW
     2:19-cv-05030-JDW Document
                       Document111-8
                                53-4 Filed
                                     Filed09/16/20
                                           03/02/21 Page
                                                    Page58
                                                         59of
                                                           of70
                                                              71
Case
Case2:19-cv-05030-JDW
     2:19-cv-05030-JDW Document
                       Document111-8
                                53-4 Filed
                                     Filed09/16/20
                                           03/02/21 Page
                                                    Page59
                                                         60of
                                                           of70
                                                              71
Case
Case2:19-cv-05030-JDW
     2:19-cv-05030-JDW Document
                       Document111-8
                                53-4 Filed
                                     Filed09/16/20
                                           03/02/21 Page
                                                    Page60
                                                         61of
                                                           of70
                                                              71
Case
Case2:19-cv-05030-JDW
     2:19-cv-05030-JDW Document
                       Document111-8
                                53-4 Filed
                                     Filed09/16/20
                                           03/02/21 Page
                                                    Page61
                                                         62of
                                                           of70
                                                              71
Case
Case2:19-cv-05030-JDW
     2:19-cv-05030-JDW Document
                       Document111-8
                                53-4 Filed
                                     Filed09/16/20
                                           03/02/21 Page
                                                    Page62
                                                         63of
                                                           of70
                                                              71
Case
Case2:19-cv-05030-JDW
     2:19-cv-05030-JDW Document
                       Document111-8
                                53-4 Filed
                                     Filed09/16/20
                                           03/02/21 Page
                                                    Page63
                                                         64of
                                                           of70
                                                              71
Case
Case2:19-cv-05030-JDW
     2:19-cv-05030-JDW Document
                       Document111-8
                                53-4 Filed
                                     Filed09/16/20
                                           03/02/21 Page
                                                    Page64
                                                         65of
                                                           of70
                                                              71
Case
Case2:19-cv-05030-JDW
     2:19-cv-05030-JDW Document
                       Document111-8
                                53-4 Filed
                                     Filed09/16/20
                                           03/02/21 Page
                                                    Page65
                                                         66of
                                                           of70
                                                              71
Case
Case2:19-cv-05030-JDW
     2:19-cv-05030-JDW Document
                       Document111-8
                                53-4 Filed
                                     Filed09/16/20
                                           03/02/21 Page
                                                    Page66
                                                         67of
                                                           of70
                                                              71
Case
Case2:19-cv-05030-JDW
     2:19-cv-05030-JDW Document
                       Document111-8
                                53-4 Filed
                                     Filed09/16/20
                                           03/02/21 Page
                                                    Page67
                                                         68of
                                                           of70
                                                              71
Case
Case2:19-cv-05030-JDW
     2:19-cv-05030-JDW Document
                       Document111-8
                                53-4 Filed
                                     Filed09/16/20
                                           03/02/21 Page
                                                    Page68
                                                         69of
                                                           of70
                                                              71
Case
Case2:19-cv-05030-JDW
     2:19-cv-05030-JDW Document
                       Document111-8
                                53-4 Filed
                                     Filed09/16/20
                                           03/02/21 Page
                                                    Page69
                                                         70of
                                                           of70
                                                              71
Case
Case2:19-cv-05030-JDW
     2:19-cv-05030-JDW Document
                       Document111-8
                                53-4 Filed
                                     Filed09/16/20
                                           03/02/21 Page
                                                    Page70
                                                         71of
                                                           of70
                                                              71
